   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 1 of 7 Pageid#: 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                    (Roanoke Division)

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 7:20cv767
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 JEFFREY L. PERSINGER, and              )
 MELISSA H. PERSINGER,                  )
                                        )
          Defendants.                   )
 _______________________________________)

                                          COMPLAINT

       The Plaintiff, the United States of America, with the authorization of the Chief Counsel of

the Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the direction of

the Attorney General of the United States, brings this action to collect the trust fund recovery

penalties assessed against Jeffrey L. Persinger and Melissa H. Persinger pursuant to 26 U.S.C. §

6672 for several quarters between the first quarter of 2006 through the fourth quarter of 2009 for

their failure to pay over to the United States taxes withheld from the salaries paid to the employees

of J & D Pallets, Inc.

                                  JURISDICTION & VENUE

       1.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §§ 1331, 1340, and

1345, and 26 U.S.C. § 7402.

       2.      The liabilities and taxes accrued in this judicial district. Defendants Jeffrey L.

Persinger and Melissa H. Persinger reside in Alleghany County, Virginia. Alleghany County is

located within the Roanoke Division of the U.S. District Court for the Western District of Virginia.

See Local Civil Rule 2(a)(7). Thus, venue is proper under 28 U.S.C. §§ 1391(b), 1396.
   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 2 of 7 Pageid#: 2




                                             PARTIES

        3.      Plaintiff is the United States of America.

        4.      Upon information and belief, Defendants Jeffrey L. Persinger and Melissa H.

Persinger reside in Alleghany County, which is within the jurisdiction of this Court and Division.

     COUNT I: REDUCE TRUST FUND RECOVERY PENALTIES TO JUDGMENT
                     AGAINST JEFFREY L. PERSINGER

        5.      The United States incorporates Paragraphs 1 through 4 of this Complaint as if fully

set forth herein.

        6.      At all relevant times, Jeffrey L. Persinger was the President of J & D Pallets, Inc.

(“J & D Pallets”), a Virginia stock corporation located in Clifton Forge, Virginia.

        7.      Under the Internal Revenue Code, employers are required to deduct and pay over

to the United States a portion of their employee’s wages for Social Security, Medicare, and federal

income tax withholding. 26 U.S.C. § 3101, et seq.

        8.      Section 6672 of the Internal Revenue Code imposes a penalty upon any person

required to collect, truthfully account for, and pay over the withholdings described in Paragraph 7,

above, but who willfully fails to do so.

        9.      During the first quarter of 2006 through the fourth quarter of 2009 (the “Relevant

Time Period”), Jeffrey L. Persinger was a person who was responsible for collecting, truthfully

accounting for, and paying over to the Internal Revenue Service the federal income, Medicare, and

social security taxes (the “Employment Taxes”) withheld from the wages of the employees of J

& D Pallets.

        10.     During the Relevant Time Period, Jeffrey L. Persinger had check-signing authority

on behalf of J & D Pallets.



                                            Page 2 of 7
   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 3 of 7 Pageid#: 3




       11.       During the Relevant Time Period, Jeffrey L. Persinger signed checks on behalf of

J & D Pallets.

       12.       Jeffrey L. Persinger willfully failed to collect, truthfully account for, or pay over to

the United States the federal employment tax withholdings of J & D Pallets which rendered him

liable for a penalty under 26 U.S.C. § 6672 equal to the total amount of the taxes not collected,

accounted for, and paid over.

       13.       Pursuant to 26 U.S.C. § 6672, a delegate of the Secretary of the Treasury assessed

the following trust fund recovery penalties on January 3, 2011 against Jeffrey L. Persinger for

amounts withheld from the wages of employees of J & D Pallets, but not turned over to the United

States as set forth in the table below:

                                        Initial Assessment       Total Balance as of
                     Tax Period
                                              Amount              January 4, 2021
                        03/31/2006                $14,827.42                  $91.70
                        06/30/2006                $14,870.68               $6,890.06
                        09/30/2006                $13,564.89              $19,738.17
                        12/31/2006                $14,715.80              $21,270.43
                        03/31/2007                $16,147.24              $23,495.73
                        06/30/2007                $14,898.21              $21,678.27
                        09/30/2007                $14,279.68              $20,778.25
                        03/31/2008                $12,359.19              $17,983.75
                        06/30/2008                $12,856.76              $18,707.75
                        09/30/2008                $11,702.98              $17,028.91
                        12/31/2008                $10,187.74              $14,824.11
                        09/30/2009                 $6,658.34               $9,688.50
                        12/31/2009                 $6,815.44               $9,917.10
                                                      Total:             $202,092.73


       14.       A delegate of the Secretary of the Treasury gave notice of the penalty assessments

set forth in Paragraph 13, above, to Jeffrey L. Persinger, and made demand upon him for the

payment of those assessments.

                                              Page 3 of 7
   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 4 of 7 Pageid#: 4




           15.   Interest has been assessed and has accrued according to law on the unpaid balance

of the assessments set forth in Paragraph 13, above, and will continue to accrue until paid in full.

           16.   Despite notice and demand for payment, Jeffrey L. Persinger has failed or refused

to pay the full amounts due and owing for the penalty assessments set forth in Paragraph 13, above.

           17.   By reason of the assessments made on January 3, 2011 and described in Paragraph

13, above, Jeffrey L. Persinger is indebted to the United States for trust fund recovery penalties

and statutory additions and interest to the penalties in the total amount of $202,092.73 as of January

4, 2021, plus statutory additions and interest that will continue to accrue after that date according

to law.

    COUNT II: REDUCE TRUST FUND RECOVERY PENALTIES TO JUDGMENT
                    AGAINST MELISSA H. PERSINGER

           18.   The United States incorporates Paragraphs 1 through 17 of this Complaint as if fully

set forth herein.

           19.   During the Relevant Time Period, Melissa H. Persinger was the Secretary of J & D

Pallets.

           20.   During the Relevant Time Period, Melissa H. Persinger was a person responsible

for collecting, truthfully accounting for, and paying over to the Internal Revenue Service the

Employment Taxes withheld from the wages of the employees of J & D Pallets.

           21.   During the Relevant Time Period, Melissa H. Persinger had check-signing authority

on behalf of J & D Pallets.

           22.   During the Relevant Time Period, Melissa H. Persinger signed checks on behalf of

J & D Pallets.

           23.   During the Relevant Time Period, Melissa H. Persinger directed payments of bills

of J & D Pallets.

                                             Page 4 of 7
   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 5 of 7 Pageid#: 5




       24.     During the Relevant Time Period, Melissa H. Persinger guaranteed loans on behalf

of J & D Pallets.

       25.     During the Relevant Time Period, Melissa H. Persinger authorized payroll on

behalf of J & D Pallets.

       26.     During the Relevant Time Period, Melissa H. Persinger made federal tax deposits

on behalf of J & D Pallets.

       27.     During the Relevant Time Period, Melissa H. Persinger signed tax returns on behalf

of J & D Pallets.

       28.     During the Relevant Time Period, Melissa H. Persinger hired and fired employees

of J & D Pallets.

       29.     Melissa H. Persinger willfully failed to collect, truthfully account for, or pay over

to the United States the federal employment tax withholdings of J & D Pallets which rendered her

liable for a penalty under 26 U.S.C. § 6672 equal to the total amount of the taxes not collected,

accounted for, and paid over.

       30.     Pursuant to 26 U.S.C. § 6672, a delegate of the Secretary of the Treasury assessed

the following trust fund recovery penalties on January 3, 2011 against Melissa H. Persinger for

amounts withheld from the wages of employees of J & D Pallets, but not turned over to the United

States as set forth in the table on the following page:




                           [Remainder of Page Left Intentionally Blank]




                                             Page 5 of 7
   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 6 of 7 Pageid#: 6




                                      Initial Assessment      Total Balance as of
                   Tax Period
                                            Amount             January 4, 2021
                      03/31/2006                $14,827.42                  $97.88
                      06/30/2006                $14,870.68               $6,890.06
                      09/30/2006                $13,564.89              $19,738.17
                      12/31/2006                $14,715.80              $21,270.43
                      03/31/2007                $16,147.24              $23,495.73
                      06/30/2007                $14,898.21              $21,678.27
                      09/30/2007                $14,279.68              $20,778.25
                      03/31/2008                $12,359.19              $17,983.75
                      06/30/2008                $12,856.76              $18,707.75
                      09/30/2008                $11,702.98              $17,028.91
                      12/31/2008                $10,187.74              $14,824.11
                      09/30/2009                 $6,658.34               $9,688.50
                      12/31/2009                 $6,815.44               $9,917.10
                                                    Total:             $202,098.91


          31.   A delegate of the Secretary of the Treasury gave notice of the penalty assessments

set forth in Paragraph 30, above, to Melissa H. Persinger, and made demand upon her for the

payment of those assessments.

          32.   Interest has been assessed and accrued according to law on the unpaid balance of

the assessments set forth in Paragraph 30, above, and will continue to accrue until paid in full.

          33.   Despite notice and demand for payment, Melissa H. Persinger has failed or refused

to pay the full amounts due and owing for the penalty assessments set forth in Paragraph 30, above.

          34.   By reason of the assessments made on January 3, 2011 and described in Paragraph

30, above, Melissa H. Persinger is indebted to the United States for trust fund recovery penalties

and statutory additions and interest to the penalties in the total amount of $202,098.91 as of January

4, 2021, plus statutory additions and interest that will continue to accrue after that date according

to law.



                                             Page 6 of 7
   Case 7:20-cv-00767-EKD Document 1 Filed 12/23/20 Page 7 of 7 Pageid#: 7




                                     RELIEF REQUESTED

          WHEREFORE, the United States of America respectfully requests that the Court:

          A.    Enter judgment in favor of the United States and against Jeffrey L. Persinger for

his unpaid trust fund recovery penalties of J & D Pallets, Inc. under 26 U.S.C. § 6672 for the

quarters identified in Paragraph 13, above, in the amount of $202,092.73 as of January 4, 2021,

together with statutory additions and interest accruing after that date according to law;

          B.    Enter judgment in favor of the United States and against Melissa H. Persinger for

her unpaid trust fund recovery penalties of J & D Pallets, Inc. under 26 U.S.C. § 6672 for the

quarters identified in Paragraph 30, above, in the amount of $202,098.91 as of January 4, 2021,

together with statutory additions and interest accruing after that date according to law;

          C.    Award the United States its costs incurred in prosecuting this action; and

          D.    Grant such other and further relief to the United States as the Court deems just and

proper.


Dated: December 23, 2020                              RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General

                                                      /s/ Alexander R. Kalyniuk
                                                      Alexander R. Kalyniuk
                                                      Virginia State Bar Number: 92325
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      Post Office Box 227, Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Telephone: (202) 616-3309
                                                      Facsimile: (202) 514-6866
                                                      E-Mail: Alexander.R.Kalyniuk@usdoj.gov

                                                      Counsel for the United States of America




                                            Page 7 of 7
                      Case 7:20-cv-00767-EKD Document 1-1 Filed 12/23/20 Page 1 of 1 7:20cv767
                                                                                      Pageid#: 8
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
United States of America                                                                                     Jeffrey L. Persinger
                                                                                                             Melissa H. Persinger
     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                Alleghany
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Alexander R. Kalyniuk, United States Department of Justice, P.O. Box                                         Unknown.
227, Ben Franklin Station, Washington, D.C. 20044, (202) 616-3309


,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          26 U.S.C. § 6672
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Suit to collect trust fund recovery penalties
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                         202,098.91                                            -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
12/23/2020                                                             /s/ Alexander R. Kalyniuk
)252)),&(86(21/<

    5(&(,37                     $02817     n/a                           $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
                                                                                                                                             Dillon
                 Print                              Save As...                                                                                                                                          Reset
